MONTGOMERY, Judge.
I am unable to agree with the majority opinion. It is my feeling that the petitioners have taken the procedure outlined in the opinion in an effort to obtain an appeal by subterfuge after the proper time for appeal has elapsed. The question is whether the Chancellor followed the order of this Court with reference to having the survey made. Petitioners took the appropriate means- to raise the question in the lower court. They filed exceptions to the surveyor’s report, which were overruled. Their motion tó compel the surveyor to use the deeds in the record was also overruled. These two rulings of the Chancellor squarely presented the issue. Following these rulings, an order was entered striking the case from the docket. An appeal would have presented the issue for review.
An order striking a case from the docket is a final order, which is appealable. In Aikman v. South, Ky., 97 S.W. 4, 5, “filed away”, “dismissed”, “docketed”, and “ ‘stricken from the dockef ” were held to mean the same, in that the action had been finally concluded. The Court said:
“It is a final order, however worded, when it may be gathered from the language of it that the court intended to dismiss the action and the parties from further consideration of the court.”
See also Phillips v. Arnett, 164 Ky. 426, 175 S.W. 660, wherein the Aikman opinion was approved.
The order striking the case from the docket was a final order from which the petitioners should have appealed. In this way, the rulings of the Chancellor could have been reviewed. This order was entered on April 28, 1955. Apparently, petitioners did not decide to take any further action until their petition herein was filed in August 1955, at which time it was too late to appeal; hence, this effort to circumvent the failure to appeal within the proper time.
There is another very compelling reason why the relief sought by the petitioners should be denied. The successful parties in the action stricken from the docket were not made parties to this procedure and, thus, have been denied a right to be heard on *615whether the relief sought here should be granted.
I agree with the majority opinion wherein it holds that this is not an appropriate question for decision by this Court in a mandamus proceeding against a judge of the circuit court, which is a third reason why the petition should be dismissed.
For these reasons, the majority opinion is in error in sustaining the petition.